Citation Nr: 9918690	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-360 87A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1971.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought.  The veteran filed a timely appeal, and in April 
1997, the Board remanded the case to the RO for additional 
development.  Following this, the Board denied the veteran's 
claim for entitlement to an evaluation in excess of 70 
percent for his PTSD in a February 1998 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1998 
Order, the Court vacated the Board's February 1998 decision, 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand to Stay 
Proceedings (Joint Motion).  


REMAND

In its Order vacating and remanding the Board's February 1998 
decision, the Court determined that further development and 
adjudication was required.  In particular, the Court stated 
that the veteran should be scheduled to undergo a VA 
psychiatric examination in order to evaluate the severity of 
his PTSD, and to determine whether the criteria for a 100 
percent evaluation had been met under all applicable 
regulatory criteria.  

In its February 1998 decision, the Board found that as the 
veteran had failed to report to scheduled examinations on two 
occasions, and failed to give any reason for canceling the 
second examination, the issue of entitlement to an evaluation 
in excess of 70 percent could be decided on the evidence then 
of record.  In the Joint Motion which gave rise to the 
Court's Order, it was determined that there was no indication 
that the veteran was unwilling to report for a rating 
examination.  Accordingly, the Court found that as the 
veteran's claim for an increased evaluation was well 
grounded, the Board had an additional duty to help him 
develop his claim.  

In addition, the Court noted that in a December 1994 hearing 
at the RO, the veteran testified that he had been granted 
benefits from the United States Social Security 
Administration (SSA).  The Court also noted that there was no 
evidence of record to show that the VA ever sought to obtain 
those records.  Accordingly, in order to fulfill its duty to 
assist in the adjudication of the claim, the Court determined 
that the Board must remand the case to the RO in order to 
obtain and associate the veteran's SSA benefit records with 
the claims file.  

The Court further found that in February 1993, the veteran 
filed a claim for a total disability rating based upon 
individual unemployability (TDIU).  He filed a more formal 
claim for this benefit in March 1993, and the RO denied the 
claim by a rating decision of December 1993.  The veteran 
filed a notice of disagreement in May 1994, but did not 
address the issue of entitlement to TDIU benefits.  However, 
he did raise the issue in his substantive appeal of October 
1994.  As this fell within one year of the RO's December 1993 
denial, the Court determined that such constituted a notice 
of disagreement with respect to the issue of entitlement to 
TDIU benefits.  The Court found that as the RO had never 
issued a statement of the case with respect to the TDIU 
issue, in its remand, the Board should direct the RO to 
adjudicate the issue of entitlement to TDIU benefits, and to 
issue a statement of the case addressing that issue.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
after obtaining any necessary 
authorization, should obtain and 
associate with the claims file records of 
any medical treatment, examinations, or 
other pertinent material pertaining to 
the award of the veteran's SSA benefits.  
In addition, the RO should obtain and 
associate with the claims file any 
records of treatment for the veteran's 
PTSD dated since the time of the last 
request for such information.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to assess the 
extent and severity of his service-
connected PTSD.  The examiner is also 
requested to offer an opinion as to 
whether the veteran is capable of 
obtaining or retaining gainful employment 
as a result of this disability.  The 
examiner should be provided with the 
veteran's claims folder for review in 
advance of the scheduled examination.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  

3.  The RO should then adjudicate the 
issue of entitlement to assignment of an 
evaluation in excess of 70 percent for 
the veteran's PTSD taking into account 
all appropriate statutes and regulations.  
See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In addition, the RO 
should adjudicate the issue of 
entitlement to TDIU benefits, consistent 
with the Court's Order issued pursuant to 
its Joint Motion.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.  

The purpose of this REMAND is to comply with the Order of the 
Court, to obtain additional information and development, and 
to ensure that all due process requirements are met.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal, 
subject to controlling regulations on this point, including 
38 C.F.R. § 20.1304 (1998).  No action is required of the 
veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










